Citation Nr: 0603196	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active service from September 1965 to 
September 1969, including service in the Republic of Vietnam 
from December 1966 to December 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision, and has been remanded on 
several occasions, most recently in January 2005.

In August 2004, the veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran testified that while on active duty in the 
Republic of Vietnam his experiences included carrying dead 
and wounded soldiers, during which he was exposed to other 
soldiers' blood, and crawling through rice patties, during 
which he was exposed to the human waste used to fertilize the 
patties.  He believes that those exposures may have caused 
him to contract Hepatitis C.  A review of the veteran's 
service personnel records reveals that while the veteran 
served as a forward radio operator, he was awarded the combat 
action ribbon and participated in and supported numerous 
combat expeditions.  As such, the Board will presume the 
veteran's accounts of exposure to blood and human waste to be 
credible.  38 U.S.C.A. § 1154.

In April 1999, a liver needle biopsy confirmed that the 
veteran had chronic hepatitis, consistent with hepatitis C, 
Grade 2, Stage 2 (modified knodell system).

The veteran testified that his private physician told him 
that he probably contracted hepatitis C while in Vietnam.  
However, a layperson is not competent to relay the opinions 
of medical providers.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Such opinions must be directly obtained from 
the medical professionals themselves.  The Board notes that a 
review of the veteran's claims file fails to uncover such an 
opinion, or any medical opinion as to the etiology of the 
veteran's hepatitis C.  

A medical examination should be provided when the evidence 
shows that the veteran has a current disability that may be 
associated with active duty; but the veteran's file does not 
contain sufficient medical evidence for the Board to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  In this case, 
the evidence of record reflects that the veteran currently 
has hepatitis C, and that he was exposed to the blood of 
other soldiers and to human waste while in the Republic of 
Vietnam.  However, a review of the veteran's claims file 
fails to uncover a medical examination addressing the 
etiology of the veteran's hepatitis C.

The Board finds that a medical opinion would materially 
assist in the development of this appeal and is necessary in 
order to comply with the duty to assist.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for 
an examination with an appropriate 
medical professional.  The examiner must 
be provided with the veteran's claim file 
in conjunction with the examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the veteran's hepatitis C is related 
to active service.   If the examiner 
concludes that the veteran's hepatitis C 
is not related to active service, an 
alternative etiology should be provided.  
Any opinion rendered must be supported by 
a complete rationale.  

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to 
the Board.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005)
 
 
 
 

